Citation Nr: 1329168	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-29 388	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for dementia of the Alzheimer's type, including on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1951 to January 1953, including in the Republic of Korea during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disorder (to include on a secondary basis) and for tinnitus and for special monthly compensation based on the need for the regular aid & attendance of another person.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in May 2010.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in May 2010, he withdrew his Board hearing request in June 2010 correspondence.  See 38 C.F.R. § 20.704 (2012).

Because the Veteran currently lives within the jurisdiction of the RO in Detroit, Michigan, that facility retains jurisdiction in this appeal.

In an August 2010 rating decision, the RO found the Veteran to be incompetent for purposes of disbursing VA disability compensation payments.  The Veteran's wife (the appellant in this case) was appointed his spouse payee in May 2011.

In March 2013, the Board recharacterized the Veteran's claim of service connection for an acquired psychiatric disorder (to include on a secondary basis) as separate service connection claims for an acquired psychiatric disorder, not including dementia of the Alzheimer's type, to include depression and anxiety, including on a secondary basis, and for dementia of the Alzheimer's type, including on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1, 7-9 (2009) (defining the scope of the claim at the time the claim is filed).  The Board denied the Veteran's service connection claim for an acquired psychiatric disorder, not including dementia of the Alzheimer's type, to include depression and anxiety, including on a secondary basis.  The Board also remanded the Veteran's service connection claim for dementia of the Alzheimer's type, including on a secondary basis, to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain an addendum to an April 2010 VA examination which addressed the contended etiological relationship between the Veteran's dementia of the Alzheimer's type and active service, including on a secondary basis.  These opinions subsequently were obtained and associated with the claims file in May and June 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record evidence shows that the Veteran's dementia of the Alzheimer's type is not related to active service or any incident of service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for dementia of the Alzheimer's type, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154(b), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the January 2009 VCAA notice letter and in January and June 2010, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the Veteran shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the Veteran has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  As noted in the Introduction, medical opinions concerning the contended etiological relationship between the Veteran's dementia of the Alzheimer's type and active service, including on a secondary basis, were obtained and associated with the claims file in May and June 2013.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because psychoses are considered "chronic" disabilities under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's service connection claim for dementia of the Alzheimer's type.

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service, however; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show no complaints of or treatment for dementia of the Alzheimer's type during active service.  These records document an in-service injury to the left leg while in combat in Korea during the Korean Conflict which resulted in a below the knee amputation of the left leg.  In December 1952, the Medical Board entered a 1 for the "S" category (psychiatric) under the "PULHES" physical profile of the Veteran, indicating no psychiatric pathology.

The post-service evidence shows that, in a private hospital discharge summary dated in January 2008, the Veteran "gave inconsistent function based on his dementia.  He would recognize me but he could not name me by name, he would say I was the doctor on the unit, and then he would say that I was working on a battlefield, and he had a lot of perseveration with Army-related activities."  Neuropsychiatric testing "showed him to have decompensated dementia but not necessarily a delirium."  The final diagnoses included dementia.

In an October 2008 note, L. F. B., M.D. wrote that the Veteran "has significant depression and increasing dementia [that] blocks him from doing things."

On VA aid & attendance examination in October 2008, no relevant complaints were noted.  Physical examination showed poor memory and advanced dementia.  The Veteran was "unable to leave house alone."  The diagnoses included dementia.

On VA PTSD examination in April 2010, the Veteran's wife reported that her husband "misses doing a lot of the things he used to do...he can't get around unless he is in a wheelchair or in a rocker...his level of physical activity almost does not exist now."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's wife also stated, "I think medication is helping him just hold his own...there are good days and bad days with his memory."  It was noted that the Veteran was being treated for Alzheimer's disease and received ongoing care from his wife.  He presented in a wheelchair and was unable to identify the year, day of the week, or current President of the United States.  The VA examiner concluded that the Veteran was suffering from moderate to severe Alzheimer's disease which resulted in significantly impaired sustained attention/concentration and information processing.  His wife "provided nearly all of the reliable collateral information" during the examination.  The Veteran reported that he was engaged in combat in Korea, shattering his left leg below the knee and undergoing surgery to amputate the left leg below the knee.  The Veteran's wife reported that, although the Veteran no longer had any "bad dreams" about his in-service combat experiences, "sometimes he forgets where he is in the morning, and he still thinks he is at a campground we ran for quite a few years...he will forget that people passed away, and he will forget places."  

Mental status examination of the Veteran in April 2010 showed he was clean, neatly groomed, appropriately and casually dressed, lethargic psychomotor activity, impoverished speech that was soft or whispered, slow, and mumbled, moderate to severe deficits specific to attention concentration information processing, intact orientation only to person but not to time and place, rambling thought process with paucity of ideas, poverty of thought, no delusions, an inability to understand the outcome of behavior, and no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, fair impulse control, a shifting mental state and mood consistent with Alzheimer's Disease, and an inability to maintain minimum personal hygiene.  The Veteran's remote memory was mildly impaired and his recent and immediate memory was severely impaired.  The Veteran's PTSD screen was negative.  He did not know the amount of his benefit payment, his monthly bills, how to handle payments prudently, and did not personally handle money and pay the bills.  He was not capable of managing his financial affairs.  "The Veteran's wife currently handles all of the Veteran's financial affairs."  The Veteran had retired in 1984 after working for 30 years due to his age or duration of work.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  This examiner stated:

[B]ased on his current clinical presentation, [the Veteran] appears to be suffering from mid-stage Alzheimer's Dementia.  He is unable to appropriately answer questions specific to his recent psychosocial functioning and memories...[T]he Veteran's wife provided nearly all of the reliable information gathered during the instant evaluation session.  It is within the realm of possibility [that the Veteran] suffered from symptomatology characteristic of PTSD as recently as 2005.  Unfortunately, this examiner can only provide a diagnosis reflecting the Veteran's current functioning, and had he been evaluated for PTSD at an earlier time, probably would have met [the] diagnostic criteria for this condition.  At this time, however, there is no enough clinical evidence to support a diagnosis of PTSD on Axis I, and as outlined by the DSM-IV-TR.  No other Anxiety disorders were identified.  In addition, there is no indication this man is suffering from clinical depression, though, bouts of mild depression appear to run parallel to this man's ongoing cognitive decline and associated physical limitations.  

The Axis I diagnosis was dementia of the Alzheimer's type, with late onset, without behavior disturbance.  There was no diagnosis on Axis II.

On VA aid & attendance examination in April 2010, it was noted that the Veteran did not know the amount of his benefit payment, did not prudently handle payments, did not know the amount of his monthly bills, and did not personally handle money or pay bills.  The VA examiner stated that the Veteran was not capable of managing his personal financial affairs because he "has been diagnosed with dementia."  

In a May 2013 addendum to the April 2010 VA PTSD examination, the VA examiner who conducted the Veteran's April 2010 VA PTSD examination stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Following this review, the VA examiner opined that the Veteran's dementia of the Alzheimer's type was less likely than not related to active service or any incident of service.  He also opined that the Veteran's dementia of the Alzheimer's type was less likely than not proximately due to or the result of a service-connected disability.  The VA examiner provided the following rationale for his opinions:

While there was some suggestion [the Veteran] may have met diagnostic criteria for PTSD in the past, the Veteran's progressive cognitive decline and inability to provide detailed information specific to his recent psychosocial history contraindicated a diagnosis of said condition on Axis I.  

There is insufficient evidence to suggest [the Veteran's] diagnosed Dementia was, in any way, caused by or a result of his military service.  In addition, there is no evidence to suggest military service further aggravated the natural progression of this cognitive disorder.  [The Veteran] did not first exhibit symptoms of Dementia until much later in life, and there is no indication the man was experiencing cognitive disturbance prior to or during the service.

There is some research which suggests individuals diagnosed with PTSD are at an increased risk for developing Dementia later in life.  Unfortunately, [the Veteran] was never formally diagnosed with [PTSD] and considering the nature/severity of his cognitive disturbance, it is highly unlikely [the Veteran] will meet full diagnostic criteria for PTSD in either the near or distant future.

In an opinion dated in June 2013, a different VA clinician stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Following this review, the VA clinician opined that it was less likely than not that the Veteran's dementia of the Alzheimer's type was aggravated by or proximately due to his multiple service-connected disabilities.  The rationale for this opinion was that there was "no medical based scientific evidence in the current literature to support" a finding that the Veteran's dementia of the Alzheimer's type was aggravated by, aggravated beyond the normal aging process, or proximately due to a service-connected disability.  This clinician noted in her rationale that the definition of dementia was a "disorder of cognition [that] interferes with daily functioning and results in loss of independence" and was "of gradual onset [and] progressive in course, and occurs in persons with previously normal cognition."  The rationale also was that "the prevalence and incidence of dementia increase with advancing age."  The rationale further was that available medical literature was less likely than not to support a finding of a nexus between the Veteran's dementia of the Alzheimer's type and his service-connected disabilities.  This VA clinician concluded that it was less likely than not that the Veteran's multiple service-connected disabilities "were major risk factors that aggravated...his age-appropriate development of Alzheimer's dementia beyond it[s] normal and natural aging process."

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for dementia of the Alzheimer's type, including on a secondary basis.  The Veteran essentially contends that this disability is related to active service or, alternatively, was caused or aggravated by a service-connected disability.  The record evidence does not support his assertions regarding an etiological link between active service and his current dementia of the Alzheimer's type, including on a secondary basis.  It shows instead that, although the Veteran currently is diagnosed as having dementia of the Alzheimer's type, it is not related to active service or any incident of service, including as due to a service-connected disability.  The Veteran's available service treatment records confirm his combat service in Korea during the Korean Conflict but do not show any complaints of or treatment for dementia of the Alzheimer's type during active service or within the first post-service year (i.e., by January 1954) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  See also Walker, 708 F.3d at 1331, and 38 C.F.R. § 3.309(a).  The Veteran also does not contend that he experienced dementia of the Alzheimer's type while in combat such that his assertions of in-service incurrence alone are sufficient to establish what happened during his honorable combat service in Korea.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In fact, after extensive hospital care and evaluation for his combat injury, the Medical Board entered a 1 for the "S" category (psychiatric) under the "PULHES" physical profile of the Veteran in December 1952, indicating that he exhibited no psychiatric pathology at that time.  

The Board acknowledges that, in an October 2008 note, Dr. B. stated that the Veteran experienced "increasing dementia...[that] blocks him from doing things."  The Board finds that this opinion is less than probative on the issue of whether the Veteran's current dementia of the Alzheimer's type is attributable to active service, including on a secondary basis.  It does not address the contended etiological relationships between the Veteran's dementia of the Alzheimer's type and active service, including as due to his service-connected disabilities.  The VA examiner, in considering the same as noted by Dr. B., found in his May 2013 addendum to the April 2010 VA PTSD examination report that the Veteran's current dementia of the Alzheimer's type was not related to service.  A different VA clinician, also considering the same evidence as noted by Dr. B., found in June 2013 that the Veteran's current dementia of the Alzheimer's type was not caused or aggravated by his service-connected disabilities.  The VA examiner's opinions in May and June 2013 are both explained and supported as required by Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The remaining post-service evidence demonstrates that the Veteran's current dementia of the Alzheimer's type is not related to active service and was not caused or aggravated by a service-connected disability.  The Board acknowledges that service connection currently is in effect for below the knee amputation of the left leg, a moderate wound to Muscle Group XVII of the right buttock, degenerative arthritis of the right lower extremity, osteoporosis of the left hip and knee, a scar to Muscle Group XI of the right leg, and bilateral hearing loss.  It appears that the Veteran initially was diagnosed as having dementia of the Alzheimer's type following VA PTSD examination in April 2010.  The VA examiner who diagnosed the Veteran as having dementia of the Alzheimer's type in April 2010 subsequently opined in May 2013 that it was less likely than not that this disability was related to the Veteran's active service.  The May 2013 VA examiner noted in his rationale for this negative nexus opinion that the Veteran "did not first exhibit symptoms" of his dementia of the Alzheimer's type "until much later in life."  This examiner also noted that there was "no indication" that the Veteran "was experiencing cognitive disturbance prior to or during" active service.  It appears that, because the May 2013 VA examiner did not discuss the contended etiological relationship between the Veteran's dementia of the Alzheimer's type and his service-connected disabilities, the Veteran's claims file was provided to a different VA clinician in June 2013.  The June 2013 VA clinician opined that it was less likely than not that the Veteran's dementia of the Alzheimer's type was caused or aggravated by his service-connected disabilities.  The rationale for this negative nexus opinion was that there was no support in the available medical literature for a finding that the Veteran's dementia of the Alzheimer's type was caused or aggravated by his service-connected disabilities.  As noted, these opinions are both explained and supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for dementia of the Alzheimer's type, including on a secondary basis.  In summary, the Board finds that the criteria for establishing service connection for dementia of the Alzheimer's type, including on a secondary basis, have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran essentially has asserted that his symptoms of dementia of the Alzheimer's type have been continuous since service.  He asserts that he continued to experience symptoms relating to dementia of the Alzheimer's type after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of dementia of the Alzheimer's type after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of dementia of the Alzheimer's type since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in December 1952, the Medical Board entered a 1 for the "S" category (psychiatric) under the "PULHES" physical profile of the Veteran, indicating no psychiatric pathology approximately 1 month prior to his service separation in January 1953.  This in-service history is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to dementia of the Alzheimer's type for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1953) and initial reported symptoms related to dementia in approximately 2008 (a 55-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed VA disability compensation claims for service connection for a below the knee amputation of the left leg, shrapnel in the buttocks, a scar of the left leg, headaches, and an eye disorder in February 1953, approximately 1 month after his service separation, but did not claim service connection for dementia of the Alzheimer's type or make any mention of any relevant symptomatology.  He did not claim that symptoms of his dementia of the Alzheimer's type began in (or soon after) service until he filed his current VA disability compensation claim in October 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings contemporaneous to service separation, the absence of complaints or treatment for decades after service, and the fully supported and explained medical opinions obtained in May and June 2013.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for dementia of the Alzheimer's type, including on a secondary basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


